Case 1:20-cv-01238-ENV-SJB Document 1-5 Filed 03/06/20 Page 1 of 1 PageID #: 44




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 JAMES O'REILLY,                                                 Index No.: 701667/2020
                                                  Plaintiff,
                         -against-

 GENERAL MOTORS LLC, GENERAL MOTORS
 HOLDING CORPORATION, GENERAL MOTORS
 OVERSEAS DISTRIBUTION LLC, GENERAL
 MOTORS INVESTMENT MANAGEMENT
 CORPORATION, GENERAL MOTORS TREASURY
 CENTER, LLC, BROOKLYN AC-DELCO, INC., and
 ACDELCO,
                                               Defendants.



                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that defendant GENERAL MOTORS LLC. has removed this

case to the United States District Court for the Eastern District of New York, having filed a Petition

for Removal (annexed hereto as Exhibit “A”) in said District Court the 6th day of March, 2020.

Dated: White Plains, New York
       March __, 2020

                                           Yours, etc.

                                           /s/ Steven R. Kramer
                                           Steven R. Kramer, Esq.
                                           ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                           Attorneys for Defendant
                                           GENERAL MOTORS LLC
                                           10 Bank Street, Suite 700
                                           White Plains, NY 10606
                                           (914) 949-2909

TO:    Richard A. Kubick, Esq.
       KUBICK & ASSOCIATES, P.C.
       Attorneys for Plaintiff
       32 Broadway, Suite 1514
       New York, NY 10004
       (212) 684-7541


                                                                                           {V0650543.1}
